DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is a domestic application, filed 22 Feb 2021; and claims benefit as a CON of 15/913541, filed 06 Mar 2018, issued as PAT 10925886; which claims benefit as a CON of 14/128566, which is a 371 of PCT/US2012/043875, filed 22 Jun 2012, issued as PAT 9949996; which claims benefit of provisional application 61/501139, filed 24 Jun 2011.

Claims 25-40 are pending in the current application and are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 25-30 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating fibrosis of the liver, does not reasonably provide enablement for the full scope of treating an inflammatory condition of fibrosis or associated with an increase in pro-inflammatory type I NKT cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  A method of treating an inflammatory condition of fibrosis or associated with an increase in pro-inflammatory type I NKT cells in a subject in need thereof, the method comprising administering an amount of RARγ-selective agonist sufficient to inhibit activation of pro-inflammatory type I NKT cells to the subject. Claim 50 specifies the inflammatory condition comprises fibrosis. 
The state of the prior art:  Wynn (Wynn, T.A., Nature Reviews Immunology, 2004, 4, p583-594, cited in PTO-892) teaches the state of the art at the time of the invention regarding fibrotic disease. Wynn teaches current treatments for fibrotic 
The relative skill of those in the art:  The relative skill of those in the art is high.
The predictability or unpredictability of the art:  Wynn teaches several animal models of fibrogenesis have been developed over the past few years, and although combinations of these strategies have been particularly useful in elucidating the molecular mechanisms of fibrosis, all of these approaches have limitations. Wynn teaches that the mechanisms that regulate fibrogenesis are distinct from those that regulate inflammation. This suggest that one of ordinary skill in the art would not have expected the effect of treatment that regulates inflammation in one model for fibrosis to predict a similar effect on different types of fibrosis. Therefore the claimed invention is unpredictable.
The Breadth of the claims:  The scope of the claims is broad. Any possible type of fibrotic disease could potentially be treated.
The amount of direction or guidance presented:  The specification speaks generally about alcoholic liver disease leading to fibrosis of liver cells at page 1, paragraph 0002-0003 as published.  It is suggested that the field of invention concerns the cellular and molecular mechanisms underlying different phases of liver tissue damage in alcoholic liver disease.  However, guidance is not given for treatments of other fibrotic disorders, such as idiopathic pulmonary fibrosis or and systemic sclerosis. Further, no direction or guidance is given for different animal models for different types of fibrosis.
The presence or absence of working examples: The only working examples provided are drawn to the inhibition of type I NKT cells and models of liver tissue damage at example 1-17 at pages 14-18 as published.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as treatment of fibrotic disorders.  See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible methods of treatment of fibrosis beyond those known in the art, (such as inhibition of type I NKT cells and models of liver tissue damage) one skilled in the art would undertake a novel and extensive research program into the treatment of fibrotic disorders where it is expected that the mechanisms that regulate fibrogenesis are distinct from those that regulate inflammation.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of patient populations and diseases treated, it would constitute an undue and unpredictable experimental burden.
Genentech, 108 F.3d 1361 at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for all possible methods of treating an inflammatory condition of fibrosis or associated with an increase in pro-inflammatory type I NKT cells wherein this condition comprises fibrosis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25, 28-35, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,949,996 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the reference patent are drawn to a method for treating at least one inflammatory condition in a patient comprising administering to the patient an amount of a RARγ-selective agonist effective to inhibit activation of type I NKT cells, thereby inhibiting type I NKT cell activity in the patient, where the inflammatory condition is selected from the recited group such as fatty liver disease, alcohol induced hepatitis, non-alcoholic steatosis hepatitis, and cirrhosis, and wherein the at least one inflammatory condition is treated by said inhibiting of type I NKT cell activity, addressing limitations of instant claims 25, 31, and 35. Claim 3 of the reference patent recites the RARγ-selective agonist comprises tazarotene, addressing limitations of instant claims 28, 29, 32, 33, and 37-38. Claim 11 of the reference patent recites the amount of the RARγ-selective agonist is about 1 mg/day to about 50 mg/day. Claim 13 
Claims 1-13 of the reference patent do not specifically recite the amount of the RARγ-selective agonist is about 1 mg/day to about 10 mg/day. (instant claims 30, 34, and 39)
It would have been obvious to one of ordinary skill in the art before the time of the invention to determine the optimal dose administered through routine experimentation. One of ordinary skill in the art would have been motivated to determine the optimal dose because claims 1 of the reference patent recites administering an effective dose, suggesting that one of ordinary skill in the art to would have been motivated to select the dose, and Claim 11 of the reference patent recites the amount of the RARγ-selective agonist is about 1 mg/day to about 50 mg/day. See MPEP at 2144.05, providing at I. "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" and at II.A. "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case the instantly claimed range lies inside the range claimed in the reference patent to provide the same result for the treatment of the same or similar disorder.

Claims 26-27 and 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,949,996 (reference patent) in view of Ge et al. (US 2012/0115909 A1, filed 16 Jul 2010, cited in PTO-892). 

Claims 1-13 of the reference patent do not specifically disclose the administering is by oral delivery. (instant claims 26 and 36) Claims 1-13 of the reference patent do not specifically disclose the administering is by pulmonary delivery. (instant claim 27)
Ge et al. teaches derivatives of tazarotene that also exhibit retinoid activity, and pharmaceutical compositions comprising the derivatives. (abstract) Ge et al. teaches tazarotene is a retinoid prodrug which is converted to its active form, tazarotenic acid. Ge et al. teaches tazarotenic acid binds to all three members of the retinoic acid receptor (RAR) family: RARα, RARβ and RARγ, but has relative selectivity for RARβ and RARγ. (page 1, paragraph 0002) Ge et al. teaches the derivatives of tazarotene can be formulated as pharmaceutical compositions and administered orally, topically, dermally, parenterally, by injection, by pulmonary or nasal delivery, sublingually, rectally or vaginally. (page 6, paragraph 0145) 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Claims 1-13 of the reference patent in view of Ge et al. in order to formulate the RARγ-selective agonist. One of ordinary skill in the art would have been motivated to combine Claims 1-13 of the reference patent in view of Ge et al. with a reasonable expectation of success because Ge et al. teaches the analogous field of art of pharmaceutical compositions derivatives of tazarotene, suggesting that it would have been obvious to one of ordinary skill in the art to formulate a RARγ-selective agonist for delivery such as orally or by pulmonary route.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the reference patent are drawn to a method of treating an inflammatory condition of the liver in a subject in need thereof, the method comprising administering an amount of RARγ-selective agonist sufficient to inhibit activation of pro-inflammatory type I NKT cells to the subject, addressing limitations of instant claims 31 and 35. Claim 7 of the reference patent recites the amount of the RARγ-selective agonist is about 1 mg/day to about 50 mg/day. 
Claims 1-7 of the reference patent do not specifically recite the amount of the RARγ-selective agonist is about 1 mg/day to about 10 mg/day. (instant claims 34 and 39)
It would have been obvious to one of ordinary skill in the art before the time of the invention to determine the optimal dose administered through routine experimentation. One of ordinary skill in the art would have been motivated to determine the optimal dose because claims 1 of the reference patent recites administering an effective dose, suggesting that one of ordinary skill in the art to would have been motivated to select the dose, and Claim 7 of the reference patent recites the amount of the RARγ-selective agonist is about 1 mg/day to about 50 mg/day. See MPEP at 2144.05, providing at I. "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" and at II.A. "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In this case the instantly claimed range lies inside the range claimed in the reference patent to provide the same result for the treatment of the same or similar disorder.

Claims 32-33 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,925,886 (reference patent) in view of Ge et al. (US 2012/0115909 A1, filed 16 Jul 2010, cited in PTO-892). 
	Claims 1-7 of the reference patent teaches as above.
Claims 1-7 of the reference patent does not specifically disclose the RARγ-selective agonist is tazarotene. (instant claims 32-33 and 37-38) Claims 1-7 of the reference patent do not specifically disclose the administering is by oral delivery. (instant claims 36) 
Ge et al. teaches derivatives of tazarotene that also exhibit retinoid activity, and pharmaceutical compositions comprising the derivatives. (abstract) Ge et al. teaches tazarotene is a retinoid prodrug which is converted to its active form, tazarotenic acid. Ge et al. teaches tazarotenic acid binds to all three members of the retinoic acid receptor (RAR) family: RARα, RARβ and RARγ, but has relative selectivity for RARβ and RARγ. (page 1, paragraph 0002) Ge et al. teaches the derivatives of tazarotene can be formulated as pharmaceutical compositions and administered orally, topically, dermally, parenterally, by injection, by pulmonary or nasal delivery, sublingually, rectally or vaginally. (page 6, paragraph 0145) 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)" and ""Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)."

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623